Mr. Presiding Justice Baker delivered the opinion of the court. The sole ground of reversal urged is the insufficiency of the bill. “It would be vain to proceed with a suit wherein the pleadings of the parties failed to show ground in law for the relief sought. Therefore if the wife’s petition or answer is without merits—as if she is plaintiff, and sets out no adequate cause for divorce—she cannot have temporary alimony.” 2 Bishop Harr. & Div., section 932; Harding v. Harding, 40 Ill. App., 202; S. C., 144 Ill., 588—596. The bill was filed July 24, 1906. It alleges that the marriage occurred January 14, 1905, and that defendant deserted complainant June 1, 1905. So far, therefore, as the bill attempts to set up desertion, as a ground of divorce, it is clearly insufficient because the desertion alleged was for a less period than two years prior to the filing of the bill. The bill also alleges that: “the defendant has, for a considerable time past, given himself over to adulterous practices and is now living an adulterous life.” This is only an averment of a conclusion, that defendant’s life and practices were adulterous, not an averment that defendant had committed adultery, and is therefore insufficient. If the allegation could be held to amount to a charge that the defendant had committed adultery, it would still be insufficient because it fails to state the time, place, circumstances or the name of the person with whom such act of adultery was committed, or any excuse for the omission to state such particulars. 2 ’ Bishop Harr. & Div., section 1325. It follows from what has been said, that in our opinion the bill fails to state facts which constitute a ground for divorce, and therefore the order appealed from was erroneous, and will be reversed. Reversed.